Citation Nr: 1115878	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-49 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to pes planus.

3.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to pes planus.

4.  Entitlement to service connection for a back disability, claimed as secondary to pes planus.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  

In his December 2009 VA Form 9, the Veteran indicated that he wanted a travel board hearing.  He also submitted an appeal hearing options form requesting a hearing in Washington, DC.  In February 2010, the Veteran indicated that he did not want a hearing and elected to have his case sent to the Board for review.  The Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2010).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that preexisting bilateral pes planus was permanently worsened during active military service.  

2.  Evidence of record does not show a currently diagnosed bilateral knee disability that is related to active military service; and there is no basis for an award of secondary service connection.  

3.  Evidence of record does not show a currently diagnosed bilateral hip disability that is related to active military service; and there is no basis for an award of secondary service connection.  

4.  Evidence of record does not show a currently diagnosed back disability that is related to active military service and there is no evidence of spinal arthritis manifested to a compensable degree within one year following discharge from active duty.  There is no basis for an award of secondary service connection.  


CONCLUSIONS OF LAW

1.  Preexisting bilateral pes planus was not aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2010).  

2.  A bilateral knee disability was not incurred or aggravated during active military service; and a service connected disorder did not cause or aggravate such a disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

3.  A bilateral hip disability was not incurred or aggravated during active military service; and a service connected disorder did not cause or aggravate such a disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.310.  

4.  A back disability was not incurred or aggravated during active military service, spinal arthritis may not be presumed to have been incurred therein; and a service connected disorder did not cause or aggravate a back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2008, prior to the rating decision in question, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter also provided notice how disability ratings and effective dates are determined.

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains the Veteran's service treatment records, private medical records, and Social Security Administration records.  The Veteran has not identified additional records that need to be obtained.  The Veteran was provided a VA examination in May 2009.  In February 2010, the representative argued that the VA physician did not discuss the Veteran's allegations of increased symptomotology or pathology in service.  The Board acknowledges this argument.  The examiner, however, had access to and reviewed the claims file, and thus, was arguably aware of the Veteran's contentions.  On review, the Board finds that the VA opinion is supported by adequate rationale and further examination is not warranted.  

In sum, there is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Bilateral pes planus

In November 2008, the RO denied entitlement to service connection for bilateral pes planus.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In an October 2008 statement, the Veteran reported that he had a permanent profile in the Army for his feet and legs, to include no combat boots, no marching, and no standing.  In his December 2008 notice of disagreement, the Veteran questioned how he could have pes planus on enlistment and not at separation.  He stated that the doctor told him they would hold him over to get arch supports but he just wanted to go home on time.  In response to the statement of the case, the Veteran stated that after June 1962, the symptoms worsened to the point that he was given a medical profile and he did not know why there was no record of this.  He reported that his feet were so bad at separation that he was told if he did not want to stay in the service for a month or more he would have to say that they did not bother him.  He argued that flat feet do not go away or fix themselves.  

Service treatment records show that on examination for enlistment in August 1961, the Veteran's feet were reported as abnormal on clinical evaluation.  Specifically, pes planus, 2nd to 3rd third degree, asymptomatic.  On the associated report of medical history, the Veteran denied any foot trouble.  

Record dated in June 1962 noted a history of flat feet.  Physical examination revealed bilateral flat feet.  The Veteran was referred to the orthopedic clinic, which noted 2nd degree pes planus.  Arch supports were apparently provided.  

On examination for separation in August 1964, the Veteran's feet were reported as normal on clinical evaluation.  The Veteran noted that "there has been no change in my health since my last medical examination."  On the associated report of medical history, the Veteran responded "yes" to the question whether he had or has "foot trouble".  The examiner noted pes planus, no complaints at present.  

The Veteran underwent a VA examination in May 2009.  Following physical examination, diagnosis was pes planus.  The examiner provided the following opinion:

It is less likely than not that the veterans pes planus was permanently worsened or aggravated beyond natural progression of the disease by his military service.  Veteran shown with asymptomatic 2nd and 3rd degree pes planus on entrance to service.  While in service he was issued arch supports for this condition.  His exit physical is silent for any physical exam complaints of pes planus foot problems and there are no records of any treatment for pes planus in the intervening years after military service.  

The evidence of record clearly shows that the Veteran had pes planus at the time of enlistment and was seen for complaints related to his feet in June 1962.  The question, however, is whether his preexisting pes planus was permanently worsened during active service.  In this regard, the law provides that intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation.  Rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).  

In February 2010, the representative argued that the Veteran credibly reported that at separation his feet were painful, tender, and that the orthotic inserts were no longer working.  The representative further argued that the Veteran's uncontroverted testimony that he was placed on permanent profile prohibiting the wearing of combat boots and exempting him from further physical training would be a basis for the Board to find aggravation.  

The Board acknowledges that the Veteran is competent to report foot pain at separation and continuing to date.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Veteran's reports, however, are not supported by the evidence of record.  That is, on examination for separation, the examiner noted no complaints at present related to pes planus.  There is also no evidence of treatment for or complaints related to pes planus for many years following service.  

As noted, the May 2009 examiner opined that the Veteran's preexisting flat feet were not aggravated beyond normal progression by service.  This opinion was based on a review of relevant evidence and is considered probative.  

On review, the overall evidence does not demonstrate a permanent worsening or increase in disability during service.  The Board acknowledges the Veteran's belief that his pes planus worsened as a result of his military service, but notes that he is not competent to provide a medical opinion regarding aggravation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Bilateral knee and hip disabilities

In November 2008, the RO denied entitlement to service connection for bilateral knee and hip conditions.  The Veteran disagreed with the decision and subsequently perfected this appeal.  In response to the statement of the case, the Veteran argued that his flat feet caused poor alignment of the knees and hips which was the cause of his current problems.  

Service treatment records are negative for any complaints or findings relating to the knees or hips.  

Private medical records show that the Veteran underwent bilateral hip x-rays in November 2002.  Indication for the study was pain and to evaluate for arthritis.  Impression was negative study right hip, left hip probable bone island; no evidence of arthropathy; soft tissue calcifications in the perineal region.  

Private consultation report dated in November 2002 indicates that on physical examination, the knees were normal.  

On review, there is no evidence of bilateral knee or hip disability during service and no evidence that the Veteran currently has a bilateral knee and/or hip disability that is related to active military service or events therein.  The Board acknowledges the Veteran's contentions that he has current knee and hip problems related to pes planus, but as discussed above, service connection for pes planus is denied herein.  The Veteran is not service-connected for any disability and there is no basis for a secondary grant of service connection.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Back condition

In November 2008, the RO denied entitlement to service connection for a back condition.  The Veteran disagreed with the decision and subsequently perfected this appeal.  In response to the statement of the case, the Veteran argued that his flat feet caused poor alignment of the back which was the cause of his current problems.  

Service treatment records are negative for any complaints or findings related to the back.  

Private records include diagnoses of spondylosis and degenerative disc disease of the lumbar spine.  A November 1992 private physical therapy note documents the Veteran's reports that he hurt his back in May of 1991 while at work.  A November 2002 private record includes an impression of symptomatic axial degenerative disk and joint disease; and pes planus which may be an aggravating factor.  

On review, there is no evidence of a chronic back disability during service and no evidence that the Veteran has a current back disability that is related to active military service or events therein.  There is also no evidence of spinal arthritis manifested to a compensable degree within one year following discharge from service.  The Board acknowledges the Veteran's contentions that he has a current back disability related to pes planus and also acknowledges the medical evidence suggesting pes planus may be an aggravating factor.  As discussed above, however, service connection for pes planus is denied herein and the Veteran is not service-connected for any disability.  Thus, there is no basis for a secondary grant of service connection.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral pes planus is denied.  

Entitlement to service connection for a bilateral knee disability, claimed as secondary to pes planus, is denied.  

Entitlement to service connection for a bilateral hip disability, claimed as secondary to pes planus, is denied.  

Entitlement to service connection for a back disability, claimed as secondary to pes planus, is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


